PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Wu et al.
Application No. 16/482,497
Filed: 31 Jul 2019
For: Engineered Cells And Methods Of Use

:
:
:	DECISION
:
:
:


This is a decision on the request for refund filed January 7, 2022.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $110, for fees erroneously paid at a large entity rate.  On July 31, 2019, applicant filed an assertion under 37 CFR 1.27(c), claiming small entity status.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $110 will be refunded to petitioner’s credit card.  Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions